IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RONAN GORDON, SR.,                       §
                                          §
       Respondent Below,                  §   No. 348, 2020
       Appellant,                         §
                                          §   Court Below—Family Court
       v.                                 §   of the State of Delaware
                                          §
 PEARL PHELPS,                            §   File No. CN10-04652
                                          §   Petition No. 20-11353
       Petitioner Below,                  §
       Appellee.                          §

                           Submitted: April 12, 2021
                           Decided:   April 14, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      Having considered the notice to show cause and the response, it appears to the

Court that:

      (1)     On October 20, 2020, the appellant (“Father”) filed a notice of appeal

from a Family Court “summary order,” dated September 24, 2020, in which the

Family Court made certain factual findings concerning a petition for modification of

custody. The Family Court order stated that a full opinion and order would follow.

On November 18, 2020, the Family Court denied Father’s application to proceed in

forma pauperis with respect to the Family Court’s filing fee and transcript cost for

the appeal. The Family Court denied the application on the grounds that there is no

right to receive transcripts at State expense in a civil appeal and because the request
concerned “an appeal from an interlocutory order.” On December 11, 2020, the

Family Court issued an additional opinion in the custody modification matter. The

December 11, 2020, opinion expounded on the Court’s findings in its September 24,

2020, summary order but stated that the court was awaiting resolution of this appeal

before holding additional proceedings and issuing a final order.

      (2)    After granting several extensions to allow Father more time to pay the

Family Court filing fee and transcript cost, on March 4, 2021, the Senior Court Clerk

issued a notice directing Father to show cause why this appeal should not be

dismissed for his failure to diligently prosecute the appeal by failing to pay the

Family Court filing fee and transcript cost. Father has responded by requesting

additional time to make the required payments to Family Court.

      (3)    The notice to show cause should have directed Father to show cause

why this appeal should not be dismissed for failure to comply with Supreme Court

Rule 42 in filing an appeal from an interlocutory order. Notwithstanding the

omission in the notice to show cause, the Court concludes that this appeal should be

dismissed under Supreme Court Rule 29(c). Absent compliance with Supreme Court

Rule 42, the appellate jurisdiction of this Court is limited to the review of final




                                         2
orders.1 An order is final when it “leaves nothing for future determination or

consideration.”2

       (4)     Because the order from which Father seeks to appeal is not final and

Father has not complied with Rule 42, the notice of appeal manifestly fails to invoke

the jurisdiction of this Court.3 Moreover, giving notice of the defect “would serve

no meaningful purpose and . . . any response would be of no avail.”4 Dismissing the

appeal without further notice will allow prompt remand to the Family Court for the

additional proceedings contemplated by that court’s December 11, 2020 order.

Father will have the opportunity to seek review of the Family Court’s September 24,

2020 order in an appeal from a final order in the case, and he may request that the

Family Court apply, in the appropriate exercise of its discretion, any payments that

he has made in connection with this appeal to that future appeal.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(c),

that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                              Justice


1
  Hines v. Williams, 2018 WL 2435551 (Del. May 29, 2018).
2
  Werb v. D’Alessandro, 606 A.2d 117, 119 (Del. 1992).
3
  See DEL. SUPR. CT. R. 29(c) (providing for dismissal sua sponte if the appeal “manifestly fails
on its face to invoke the jurisdiction of the Court” and “the Court concludes, in the exercise of its
discretion, that the giving of notice would serve no meaningful purpose and that any response
would be of no avail”).
4
  Id.
                                                 3